                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF FLORIDA
                        PANAMA CITY DIVISION

TARVIS WILSON,

             Plaintiff,

v.                                                Case No. 5:18-cv-267-TKW-MJF

CHADD HARRELL, et al.,

             Defendants.
                                           /

                                     ORDER

      This case is before the Court based on the magistrate judge’s Report and

Recommendation (Doc. 129). No objections were filed. Upon due consideration of

the Report and Recommendation and the case file, the Court agrees with the

magistrate judge’s determination that there are disputed issues of material fact that

preclude entry of summary judgment. Accordingly, it is

      ORDERED that:

      1.     The magistrate judge’s Report and Recommendation is adopted and

             incorporated by reference in this Order.

      2.     Defendants’ motion for summary judgment (Doc. 109) is DENIED.



                                    Page 1 of 2
3.      This case is recommitted to the magistrate judge to prepare the case for

trial

DONE AND ORDERED this 9th day of July, 2021.


                            T. Kent Wetherell, II
                           T. KENT WETHERELL, II
                           UNITED STATES DISTRICT JUDGE




                               Page 2 of 2
